J-S03036-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

JOHN J. LYNCH SR.

                            Appellant                No. 1997 EDA 2014


             Appeal from the Judgment of Sentence June 12, 2014
             In the Court of Common Pleas of Montgomery County
              Criminal Division at No(s): CP-46-SA-0000160-2014


BEFORE: FORD ELLIOTT, P.J.E., PANELLA, J., and OTT, J.

MEMORANDUM BY OTT, J.:                          FILED FEBRUARY 18, 2015

        John J. Lynch Sr. appeals, pro se, the judgment of sentence imposed

June 12, 2014, in the Montgomery County Court of Common Pleas.

Following a trial de novo, the trial court found Lynch guilty of the summary

offenses of driving while operating privilege is suspended (DUS) 1 and

speeding,2 and imposed fines of $200.00, and $61.00, respectively.        On

appeal, Lynch contends (1) the court should have held the trial in abeyance

pending the outcome of civil litigation in Philadelphia, (2) the court should

have given more weight to Lynch’s prior Commonwealth Court appeal, (3)

the court should have granted his request for more time to obtain counsel;
____________________________________________


1
    75 Pa.C.S. § 1543(a).
2
    75 Pa.C.S. § 3362(a)(3) (58 m.p.h. in a 40 m.p.h. zone).
J-S03036-15



and (4) the evidence was insufficient to sustain his convictions.      For the

reasons that follow, we affirm.

        The facts underlying this appeal are undisputed. On July 8, 2013, at

approximately 11:55 p.m., Hatfield Township Police Officer Eric Geiger was

sitting in a marked police vehicle at the intersection of Bethlehem Pike and

Advance Lane in Hatfield Township, Montgomery County, when his Vascar

speedometer clocked Lynch’s minivan traveling 58 m.p.h.3           The posted

speed limit in the area is 40 m.p.h. Officer Geiger initiated a vehicle stop,

and asked for Lynch’s driver’s license, registration, and insurance card.

Lynch told the officer that he did not have a driver’s license, and the officer

confirmed via JNET that Lynch’s license was suspended. Officer Geiger then

issued Lynch traffic citations for DUS and speeding.

        Lynch was convicted of the summary offenses in district court on

November 12, 2013. On December 30, 2013, he petitioned the district court

to file a summary appeal nunc pro tunc, which was granted on February 18,

2014.      On June 12, 2014, the trial court conducted a summary trial de




____________________________________________


3
  Officer Geiger testified at trial the Vascar speedometer had been certified
as accurate by a township approved agency on May 29, 2013, and pursuant
to state regulations, that certification was effective for 60 days. N.T.,
6/12/2014, at 9-10. Lynch’s vehicle was stopped on July 8, 2013, well
within the 60-day period.




                                           -2-
J-S03036-15



novo, and found Lynch guilty of both charged offenses. He was sentenced

that same day to fines totaling $261.00. This timely appeal followed. 4

       The “informal brief” Lynch submitted to this Court has substantial

defects.   See Pa.R.A.P. 2111.         Notably, Lynch’s brief consists of only one

and one-half handwritten pages, and simply lists four issues for our review

without any discussion or citation to relevant authorities. See Lynch’s Brief

at 1-2. “When issues are not properly raised and developed in briefs, when

the briefs are wholly inadequate to present specific issues for review[,] a

Court will not consider the merits thereof.” Commonwealth v. Maris, 629

A.2d 1014, 1017 (Pa. Super. 1993). The one citation Lynch does provide –

Commonwealth v. Lynch, 710 A.2d 126 (Pa. Cmwlth. 1998) – refers to a

prior appeal he litigated in the Commonwealth Court regarding a 1997

conviction, and, as the trial court explains, “provide[s] no defense to the

charge here.”        Trial Court Opinion, 8/21/2014, at 2.          See also N.T.,

6/12/2014,      at   32-34    (trial   judge’s   explanation   to   Lynch   that   the

Commonwealth Court case is irrelevant because it concerned a charge of

obtaining a driver’s license using false information).




____________________________________________


4
  On July 14, 2014, the trial court ordered Lynch to file a concise statement
of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). Lynch
complied with the trial court’s directive, and filed a concise statement on
August 6, 2014.




                                           -3-
J-S03036-15



       As this Court explained in Commonwealth v. Rivera, 685 A.2d 1011

(Pa. Super. 1996):

       While this court is willing to liberally construe materials filed by a
       pro se litigant, we note that appellant is not entitled to any
       particular advantage because []he lacks legal training. As our
       supreme court has explained, “any layperson choosing to
       represent [himself] in a legal proceeding must, to some
       reasonable extent, assume the risk that [his] lack of expertise
       and legal training will prove [his] undoing.”

Id. at 1013 (citation omitted).

       Nevertheless, the trial court was able to discern the nature of the

claims raised on appeal, and our review of the record reveals ample support

for the trial court’s conclusions.5 Therefore, we adopt the court’s opinion as

dispositive. See Trial Court Opinion, 8/21/2014, at 1-3. However, we add

the following two comments.           First, with regard to Lynch’s claim that the

trial court “should have abstained from carrying on” his trial until his

Philadelphia civil case was resolved, Lynch failed to provide any evidence

that the civil case was relevant to the summary proceedings, save for his

own testimony that the case “concerns [his] driver’s license,” which

____________________________________________


5
  When reviewing an appeal from a summary conviction heard de novo, our
standard of review “is limited to a determination of whether an error of law
has been committed and whether the findings of fact are supported by
competent evidence.” Commonwealth v. Rodriguez, 81 A.3d 103, 105
(Pa. Super. 2013) (quotation omitted), appeal denied, 91 A.3d 1238 (Pa.
2014). We will not disturb the trial court’s adjudication “absent a manifest
abuse of discretion.” Id. at 106 (quotation omitted).




                                           -4-
J-S03036-15



purportedly “was supposed to be restored.”       N.T., 6/12/2014, at 22, 30.

Second, with regard to Lynch’s claim that he “requested more time to get

counsel and was refused[,]”6 we can find no record of such a request in the

certified record.

        Accordingly, because Lynch has failed to demonstrate he is entitled to

any relief from his summary convictions, we affirm the judgment of

sentence.

        Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/18/2015




____________________________________________


6
    Lynch’s Brief at 2.



                                           -5-
                                                                             Circulated 01/27/2015 03:06 PM




!0)          IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY,
                                 PENNSYLVANIA
                               CRIMINAL DTVISION

                                                                                            1"----.1

                                                                                            —
      COMMONWEALTH OF PENNSYLVANIA                   : CP-46-SA-0000160-2014                  •
                                                                                            —c—        '7
                                                                                                        -3    i7

                                                                                                              L:'
                   V.                                                                       rs.)
                                                     : SUPERIOR COURT
      JOHN J. LYNCH,SR.                              : 1997 EDA 2014
                                                                                                       5- 2
                                                                                           rz)         L:
                                                                                                       1:1    :1 ;
                                         OPINION

      NICHOLAS,S.J.                                                AUGUST 21, 2014

            The defendant, John J. Lynch, Sr., has appealed pro se to the Superior Court
      of Pennsylvania from the judgment ofsentence imposed on June 12, 2014, following
      trial de novo on the summary Motor Vehicle Code offenses of driving under
      suspension, 75 Pa. C.S.A. §1543(a), and speeding (58 m.p.h. in a 40 miles m.p.h.
      speed zone), 75 Pa. C.S.A. §3362(a)(3). The defendant was fined $200.00 and
      $61.00, plus costs, on the charges, respectively, to be paid within sixty (60) days.
            As directed, the appellant timely filed his concise statement of errors
      complained of on appeal, pursuant to Pa. R.A.P. 1925(b) as follows:
             1.    The court having been made aware of the Mandamus/Declaratory
            proceeding pending before the bar of the Philadelphia Court of Common
            Pleas concerning the wrongful taking and/or suspension of the driver's license
            of the defendant. It was in error to proceed further on that charge, and the
            court should have abstained from earring (sic) on until such time as the
            inatter was resolved by the 'Jury ordered (quote and underline by appellant)
            in that rnatter No.#11-08-04060 Phila. C.C.P.

            2.     The Defendant claims that there is no testimony from the witness as to
            the clocking of the speed of the defendants vehicle by following and noting
            the speedometer of the chase vehicle, and that the VA_SCAR unit alone is not
            sufficient enough by itself and that officer had to clock the vehicle for some
            distance in a certified cruiser with odometer which is not in the evidence
            after reviewing the transcript absent this testimony the record does not
                                                                    Circulated 01/27/2015 03:06 PM




       support the conviction and any statements by the Defendant not
       withstanding where his right to counsel and a continuance to obtain counsel
       was deprived when requested."

       For the reasons that follow, we believe that the appellant has presented no
 basis for appellate relief.
                                              (1)
       The appellant's reliance on the case he litigated in Commonwealth Court,
Lynch us. Department of Transportation, 710 A.2d 126(Pa. Cmwlth. 1998), is
misplaced. As we explained to the appellant, after reading the opinion, it provided
no defense to the charge here, driving under suspension.(N.T. 32-34).

      The Department of Transportation Certified Driving History was admitted
into evidence without objection.(Exhibit 0-2). The driving history consists of 77
pages and reflects numerous license suspensions and no restoration of privileges as
of July 8, 2013, the date of these offenses.(N.T. 17).

      When he was stopped, the appellant admitted to Officer Geiger that he was
under suspension but that he had "some issuee with the suspension. N.T. 13). The
appellant stipulated that the driver history (C-2), is "what PennDOT says it is"
(N.T. 14),

      In short, the evidence was sufficient to establish beyond a reasonable doubt
the defendant's guilt of driving under suspension.


                                              (2)
      As for the speeding charge, the defendant apparently fails to understand how
VASCAR works, as explained by Officer Geiger at the trial. (N.T. 11). The
VASCAR unit is an approved testing device which had been duly tested for
accuracy on the date in question.(Exhibit C-1), The citation for speeding did not
result from "clocking the speed of the defendant's vehicle by following and noting
the speedometer of the chase vehicle".(Concise Statement, paragraph 2).


                                          2
                                                                             Circulated 01/27/2015 03:06 PM




          In short, the Commonwealth's evidence was sufficient to prove the speeding
 charge beyond a reasonable doubt_

          Finally, the defendant's request at the start of the hearing to "hold this
 matter in abeyance" pending the outcome oflitigation he initiated in Philadelphia,
 was properly denied. And his right to counsel was in no way abridged. (N.T. 3-4).


                                         CONCLUSION
          For the foregoing reasons, we believe this appeal is utterly without
merit and that the judgment of sentence should be affirmed.


                                                          BY THE COURT:



                                                                 /i/tAvso
                                                          WILLIAM T. NICHOLAS,S.J.

Copy of the above to the following on
August          , 2014:

Robert Falin, Esquire, Chief, Appeals Division, District Attorney's Office
John J. Lynch, Sr.
Court.Administration — Criminal

      t   )
Bv:
                                                      •
      Ilicargare A. Carter, Secretary




                                                  3